Title: To Benjamin Franklin from Richard Bache, 7 March 1784
From: Bache, Richard
To: Franklin, Benjamin




Dear & Hond: Sir
Philadelphia March 7th. 1784

A few days ago your Friend Mr. Alexander forwarded to me from Virginia your favor of the 2d: November accompanied with a packet for Dr. Cooper of Boston, which I shall forward to him by some private hand, to save expence of postage;

having already found that expence from Virginia pretty heavy, for not withstanding your name was on the packet, as a frank, the post Office paid no regard to it— Not many hours after the packet reached me, Mr. Alexander appeared in person here, I introduced him, as you requested, to Mr. Morris as well as to several other of my friends, and during his short stay here, shewed him every civility in my power; he left Town two days ago on his return to Virginia— Our Navigation is still impeded by Ice, tho’ at present there is an appearance of a Thaw taking place; we have had a remarkable severe & tedious Winter, and we are looking impatiently for the approach of Spring. There are now at our Capes & in the Bay, between 20 & 30 Sail of Vessels inward bound, some of whom have been there ten Weeks; so long a stagnation of business, occasions those who live by it, ardently to wish for a renewal of it— Your kind introductions in the Mercantile line, have thrown a pretty large scene of business into Bache & Shee’s hands, and we have a good prospect before us of its being profitable, our connections with Trieste in the Empire of Germany, are likely to be very considerable, & our prospects very flattering—
I think I communicated to you some time ago, that we expected an increase of our family, but lest I may have omitted it, I have now to tell you that Sally expects to be up Stairs in a Week or two; at present she is in perfect health & good spirits, as are all the children; I wish you could see what a pleasing group they form, I am sure you would be delighted with them— Will with an excellent capacity, promises to be a good Scholar; Betsy a most admirable woman at her Needle; Louis, is all life, spirits & activity, and little Debby, the greatest pratler & singer you ever heard. They all join me in Love & Duty to yourself, Temple & Ben.
I am ever Dear Sir Your affectionate Son & very Hble Servt.

Rich Bache




I send you a large packet of News papers, put up seperately, under the supposition, that they will pay no postage—

 
Addressed: Dr. Franklin E / Passy—
